                                      Case 19-12293             Doc 14           Filed 03/11/19        Page 1 of 2
 Fill in this information to identify your case:

  Debtor 1          Santos A. Lainez
                    __________________________________________________________________
                      First Name             Middle Name             Last Name

  Debtor 2            _________________________________________________________________
  (Spouse, if filing) First Name             Middle Name             Last Name


                                          District of Maryland
  United States Bankruptcy Court for the: _______________________________________

  Case number          19-12293
                      ___________________________________________
  (If known)
                                                                                                                  Check if this is an amended filing


Official Form 122B
Chapter 11 Statement of Your Current Monthly Income                                                                                             12/15

You must file this form if you are an individual and are filing for bankruptcy under Chapter 11. If more space is needed, attach a separate sheet
to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).


 Part 1:           Calculate Your Current Monthly Income

 1. What is your marital and filing status? Check one only.


          Not married. Fill out Column A, lines 2-11.
          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

      X
           Married and your spouse is NOT filing with you. Fill out Column A, lines 2-11.

      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
      case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the
      amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result.
      Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income from that
      property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                    Column A           Column B
                                                                                                    Debtor 1           Debtor 2



 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
    payroll deductions).                                                                                 16,000.00
                                                                                                    $____________        $__________

 3. Alimony and maintenance payments. Do not include payments from a spouse if
    Column B is filled in.                                                                                   0.00
                                                                                                    $____________        $__________
 4. All amounts from any source which are regularly paid for household expenses of
    you or your dependents, including child support. Include regular contributions from
    an unmarried partner, members of your household, your dependents, parents, and
    roommates. Include regular contributions from a spouse only if Column B is not filled in.
                                                                                                             0.00
                                                                                                    $____________        $__________
    Do not include payments you listed on line 3.

 5. Net income from operating a business, profession,
    or farm                                                       Debtor 1       Debtor 2
      Gross receipts (before all deductions)                            0.00
                                                                     $______    $______
                                                                              _         _
      Ordinary and necessary operating expenses                  –      0.00 –_ $______ _
                                                                     $______

      Net monthly income from a business, profession, or farm           0.00
                                                                     $______      $______ Copy
                                                                                            here         0.00
                                                                                                    $_________        $__________
 6. Net income from rental and other real property                Debtor 1       Debtor 2
      Gross receipts (before all deductions)                            0.00
                                                                     $______    $______
                                                                              _         _
      Ordinary and necessary operating expenses                  –      0.00 –_ $______ _
                                                                     $______
                                                                                            Copy
      Net monthly income from rental or other real property             0.00
                                                                     $______      $______ here           0.00
                                                                                                    $_________        $__________




 Official Form 122B                                 Chapter 11 Statement of Your Current Monthly Income                                    page 1
                                                  Case 19-12293                          Doc 14      Filed 03/11/19                 Page 2 of 2

Debtor 1            Santos A. Lainez
                    _______________________________________________________                                                                      19-12293
                                                                                                                          Case number (if known)_____________________________________
                    First Name          Middle Name                  Last Name




                                                                                                                         Column A                 Column B
                                                                                                                         Debtor 1                 Debtor 2



 7. Interest, dividends, and royalties                                                                                            0.00
                                                                                                                         $____________             $__________


 8. Unemployment compensation                                                                                                     0.00
                                                                                                                         $____________             $__________

      Do not enter the amount if you contend that the amount received was a benefit
      under the Social Security Act. Instead, list it here: ............................... 


           For you ........................................................................   $_________


           For your spouse...........................................................         $_________


 9. Pension or retirement income. Do not include any amount received that was a
    benefit under the Social Security Act.                                                                                         0.00
                                                                                                                          $____________            $__________


 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments
     received as a victim of a war crime, a crime against humanity, or international or
     domestic terrorism.
      If necessary, list other sources on a separate page and put the total below.

           Income from El Carbonero Bar & Grill.
           ________________________________________                                                                             2,400.00
                                                                                                                          $____________            $__________


           ________________________________________                                                                       $____________            $__________


       Total amounts from separate pages, if any.                                                                       + $____________
                                                                                                                                   0.00          + $__________
                                                                                                                                                        $
                                                                                                                                                        _
                                                                                                                                                        _
                                                                                                                                                        _
 11. Calculate your total current monthly income.
                                                                                                                                                        _
     Add lines 2 through 10 for each column.                                                                                                 +          _           =
     Then add the total for Column A to the total for Column B.                                                                18,400.00
                                                                                                                          $____________             $_________            18,400.00
                                                                                                                                                                        $_______
                                                                                                                                                        _
                                                                                                                                                        _
                                                                                                                                                        _               Total current
                                                                                                                                                                        monthly income
                                                                                                                                                        _




  Part 2:           Sign Below




     By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.



           /s/Santos A. Lainez
            ______________________________________________                                    ______________________________________
           Signature of Debtor 1                                                                Signature of Debtor 2


                 03/11/2019
           Date _________________                                                               Date_________________
                MM / DD / YYYY                                                                       MM / DD / YYYY




Official Form 122B                                                    Chapter 11 Statement of Your Current Monthly Income                                                 page 2
